Title: From Abigail Smith Adams to John Quincy Adams, 3 May 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



My Dear Son
May 3d 1813

The vessel which carries you this Letter will convey to you the account of the Death of a dear and valued Friend, the Friend of his Country, the Friend of Mankind, and the confidential Friend & constant correspondent of your Father, the Sincerely lamented Rush
upon the 10 of April your Father received a Letter from him, as he had done for more than a year almost every week. upon the 18th to st. instead of a Letter from him, came the sad tydings of his death—he lay only 5 days—and then terminated a Life, if not full of years, full of usefullness—the Stroke was So Sudden, So unexpected to us that it has fallen with redoubled force upon us—your Father feels it like a string Seperated from his Heart. no Man now living has so intimate so long and So correct a knowledge of your Father and his public transactions as Dr Rush—and no Man had he Survived him would have done more justice to his Character. but it has pleased heaven to take him hence—at a time of Life—when his death is universally regreeted, and when to all appearance his usefullness in his profession was unimpared—
You who know him as a Physician as a Scholor as a man of Science and Literature—and as a Man of universal Benevolence need not any Eulogiums to heighten your regreet for his loss—or respect for his memory. there is a great Similarity of character between his own & that drawn by him of Sydenham, and I may apply the Lines to him which he calls upon Physicians to apply deposit upon the Tomb of Sydenham
“with every healing plant, his grave adorn,
Saviour of many millions, yet unborn.”
This morning the post brought Letters from Philadelphia from Mr Smith to his Family—as not a Solatary has reachd us from you as yet, I could not refrain from the temptation of opening the Letter to Caroline—to learn the date and the health of all my dear absent flock. I found it to be decbr 24 and that the Family were well with the exception of my dear daughter whose many Sorrows and afflictions have borne heavily upon her. we have determined to write on to Philadelphia to know if it will be practacable to get George ready to go if, they will take him with mr Galletin & Bayard. if we had been officially informd of the reality  of the mission in Season we would certainly have embraced the opportunity of Sending him out. he is himself very desirous of it, whilst John is utterly averse and I would not press him upon a Subject So tender to my own feelings
I have written twice already by this vessel and regreet that we did not sooner apply for George. but our first direct accounts were that the vessel would Sail in ten days, and we feard that we should Scarcly have time to forward our Letters Soon enough. indeed we have not yet received a replie from either of the Gentlemen nor have we yet learnt whether they have saild.
We have not any Letters of a later date than 25 october from you. Both your Father and I have—made it an invariable Rule not to pry into the Secreets of Government. with respect to the arrangement of the present mission mr Munroe has been kind enough to give us a detail, but whether as Some suppose the mediation has been Susgested by you to the Emperor, or whether it has been his own free will offering is alltogether unknown to us—however it may be, the Success of the mission is most earnestly desired by every Friend of his Country. we are told in Scripture Blessed are the Peace Makers—it must be Blessed are they with the approbation of their own conscience. For they may be sure they will not receive their Reward here—
it is needless for me to write any thing respecting our own National affairs. of them you will be more fully and accurately informd by the Gentlemen associated with you—of our own State affairs! what shall I say? of N England the Present dominant Party, the Party who now Governs—I would it were only a comedy Errors—it may terminate in Tradegy which God forbid—
I have Letters this day from Washington from Adelaid—She writes that She has embraced the opportunity of writing by mr Gallatin.
